Citation Nr: 1531990	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-34 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a waiver of compensation debt in the amount of $923.26. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel







INTRODUCTION

The Veteran (also referred to herein as 'appellant') served on active duty from July 1977 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises in St. Paul, Minnesota.  The Houston, Texas, Regional Office (RO) has jurisdiction over the Veteran's claims file.

While the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO in his August 2010 substantive appeal, he withdrew such request in March 2015 correspondence.  38 C.F.R. § 20.704(e) (2014).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in June 2015 correspondence, the Veteran withdrew his appeal, which consists solely of the issue of entitlement to a waiver of compensation debt in the amount of $923.26.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

On review of the Veterans Benefits Management System (VBMS) paperless claims processing systems, in June 2015 correspondence, VA advised the Veteran that his appeal was certified and transferred to the Board.  In response, in June 2015 correspondence, the Veteran requested to "cancel any appeals process," which consists solely of the issue of entitlement to a waiver of compensation debt in the amount of $923.26.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to such issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


